Citation Nr: 1456207	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-00 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to an increased disability rating for osteoarthritis, residuals, avulsion fracture of the middle phalanx of the right fifth finger (claimed as a right hand injury), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Diane Olson, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and E. L., spouse



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION


The Veteran served in the United States Army from May to September 1976 and April 1979 to April 1983.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal, in part, from an October 2009 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for hepatitis C. The Veteran appealed this rating action to the Board. 

In April 2014, the Veteran, and E. L, his spouse, testified before the undersigned at a video conference hearing conducted by the RO Out Base Service Center in West Palm Beach, Florida.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file. 

In May 2014, the Veteran's attorney submitted additional evidence in support of the claim for service connection for hepatitis C, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence is not required.  38 C.F.R. § 20.1304 (2014). 

A review the record discloses that the RO issued a decision in March 2014, wherein it continued a 10 percent disability rating assigned to the service-connected osteoarthritis, residuals, avulsion fracture of the middle phalanx of the right fifth finger.  The Veteran, through his attorney, submitted a Notice of Disagreement (NOD) in April 2014, contesting that decision.  (See Veteran's attorney's NOD, dated in April 2014, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file on June 4, 2014, at page (pg.) 1)).  The RO has not issued a Statement of the Case (SOC) that addresses this matter.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional substantive and procedural development is necessary prior to further appellate consideration of the claims for service connection for hepatitis C and entitlement to an increased disability rating for osteoarthritis, residuals, avulsion fracture of the middle phalanx of the right fifth finger (claimed as a right hand injury), currently evaluated as 10 percent disabling; specifically, to obtain outstanding VA treatment records and medical examination and opinion as to the etiology of the Veteran's hepatitis C, and issuance of a SOC that addresses the issue of entitlement to an increased disability rating for residuals, avulsion fracture of the middle phalanx of the right fifth finger (claimed as right hand injury), currently evaluated as 10 percent disabling.  The Board will discuss the development necessary with respect to each claim separately in its analysis below. 

1) Hepatitis C

a. Treatment Records

A review of the Veteran's Virtual VA electronic claims file contains treatment reports, dated from October 1998 to October 2009, from the Broward VA Community Based Outpatient Clinic (VACBOC) in Sunrise, Florida.  In an April 2014 report, a VA clinician from the Broward VACBOC in Sunrise, Florida, indicated that the Veteran had continued to seek treatment for his hepatitis C from this facility.  A review of the Veteran's VBMS and Virtual VA electronic claims files does not include treatment records from the above-cited VA facility, dated from October 2009.  Thus, it appears that VA treatment records from October 2009 to the present from the Broward VACBOC in Sunrise, Florida, are incomplete.  In addition, during his hearing before the undersigned, the Veteran indicated that he had sought treatment for his hepatitis C from the above-cited VACBOC from 1991 to 1992.  (Transcript (T.) at pg. 19, received and uploaded to the Veteran's Virtual VA electronic claims file on May 14, 2014).  These records have not been uploaded to the Veteran's VBMS or Virtual VA electronic claims files.  Finally, in a May 2014 correspondence received from the Veteran's attorney that was submitted in support of the Veteran's claim for service connection for hepatitis C, she referenced a November 18, 2005 report from the VA Medical Center (VAMC) in Reno, Nevada.  (See May 2014 correspondence from the Veteran's attorney to VA, received and uploaded to the Veteran's VBMS electronic claims file on June 4, 2014 at pg. 1).  The November 18, 2005 report from the above-cited VAMC has also not been uploaded to the Veteran's VBMS or Virtual VA electronic claims files.  As the Veteran's complete VA records for the time periods from 1991 to 1992 and from October 2009 to the present from the Broward VACBOC in Sunrise, Florida, and November 18, 2005 report from the Reno, Nevada VAMC might contain information as to the etiology of the Veteran's hepatitis C and are constructively of record, they must be secured and associated with the Veteran's VBMS electronic claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

b. Examination and Opinion

The Veteran seeks service connection for hepatitis C.  He maintains that he contracted hepatitis C as a result of having received air gun immunizations during military service.  (See Veteran's November 2009 statement to VA, received and uploaded to his Veterans Benefits Management System (VBMS) electronic claims filer on November 20, 2009 at pg. 6).  The Board notes that a Veterans Benefit Administration (VBA) Fast Letter indicates that it is "biologically plausible" for transmission of hepatitis C through the use of jet injectors, although it subsequently points out that this is "[d]despite the lack of any scientific evidence to document transmission of HCV with air gun injectors." VBA Fast Letter 04-13 (June 2004).
The Veteran further contends that during and after service he was misdiagnosed with, and received shots for, the treatment of syphilis.  He maintains that the Florida Health Department finally determined that he did not have syphilis, but a rare blood disorder.  He maintains that he does not have any associated Hepatitis C risk exposure, such as tattoos, intravenous drugs, blood transfusions, or promiscuous sexual activity, claiming that he was married to his current spouse during military service.  (See June 2009 written statement, prepared by the Veteran, and VA Form 20-4138, Statement in Support of Claim, dated in July 2009, received and uploaded to his VBMS electronic claims file on June 23, and July 22, 2009, respectively, at pg. 7). 

The bulk of the Veteran's service treatment records from his two (2) periods of military service are unavailable.  Available records include a January 1983 service separation examination report reflecting that the Veteran's systems were evaluated as "normal."  On an accompanying Report of Medical History, dated in January 1983, the Veteran denied having had venereal disease, syphilis or gonorrhea.  A February 1983 service treatment record discloses that the Veteran had received penicillin shots for the treatment of possible early syphilis, then diagnosed as "Lues."  (See service treatment reports, received and uploaded to the Veteran's VBMS electronic claims file at pg. 1).  

Post-service evidence discloses that when the Veteran was seen in the Florida Department of Health and Rehabilitation Services in March 1991, his Rapid Plasma Reagin (RPR), a blood screening test for syphilis, was positive at 1.16, but negative for microhemagglutination, which indicated a biologically false positive RPR.  (See March 1991 report, prepared by the Florida Department of Health and Rehabilitation Services and associated with the Veteran's service treatment records at pg. 1).  Recent records reflect that the Veteran has been diagnosed with Hepatitis C.  (See VA physician's April 2014 report, associated with correspondence from the Veteran's attorney, received and uploaded to his VBMS electronic claims file on June 4, 2014 at pg. 1).  Thus, given the Veteran's missing service treatment records, his consistent and credible assertion that his currently diagnosed hepatitis C is related to air gun inoculation during service and VBA fast letter suggesting a relationship between the two, the Veteran should be provided a VA examination to determine the likelihood that his hepatitis C is related to service.  

2) Increased Rating Claim-Manlincon Remand

The Veteran has raised a Manlincon issue with regard to the claim of entitlement to an increased disability rating for osteoarthritis, residuals, avulsion fracture of the middle phalanx of the right fifth finger (claimed as a right hand injury), currently evaluated as 10 percent disabling.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO denied the above-cited claim in a March 2014 rating decision.  In April 2014, the Veteran, through his attorney, filed a Notice of Disagreement with the April 2014 rating decision.  This constituted a timely Notice of Disagreement initiating an appeal of this additional claim.  38 C.F.R. § 20.201 (2014). 

To date, the Veteran has not been provided a Statement of the Case or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it.  A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO/Appeals Management Center (AMC) should associate with the Veteran's VBMS electronic claims file the following VA treatment records:  (i) VA treatment records, dated from 1991 to 1992, from the Broward VACBOC in Sunrise, Florida; (ii) 
VA treatment records from October 2009 to the present from the VAOPC in Sunrise, Florida; and (iii) VA treatment record, dated November 18, 2005, from the VAMC in Reno, Florida.  All efforts to obtain the Veteran's complete VA treatment records for the above-cited time periods must be documented in the Veteran's claims folder.

2.  After any additional evidence has been secured and uploaded to the Veterans VBMS electronic claims file pursuant to directive one (1), schedule the Veteran for an appropriate VA examination to determine the likely etiology of his hepatitis C.  His VBMS and Virtual VA electronic claims files, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the above-referenced electronic claims folders were reviewed in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment. 

The examiner should obtain from the Veteran a complete and detailed history concerning his risk factors for the development of hepatitis C, both during and after military service.

 The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C developed in service, or is otherwise causally or etiologically related to service, to include any symptomatology, event or incident therein, such as air gun inoculations; or, alternatively, is any such relationship to service unlikely (i.e., less than a 50 percent probability).  Consideration should be specifically given to all in-service risk factors other than the abuse of alcohol or drugs.

 Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

 A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.
 
3.  The RO/AMC should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an increased disability rating for osteoarthritis, residuals, avulsion fracture of the middle phalanx of the right fifth finger (claimed as a right hand injury), currently evaluated as 10 percent disabling. 
 
This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.
 
4.  When the development requested has been completed, the case should again be reviewed by the RO and the claim for service connection for hepatitis C should be readjudicated. 
 
If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West. 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

